Citation Nr: 0945653	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-19 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a restoration of a 10 percent rating for 
the service-connected bilateral hearing loss the left knee 
disability beginning on January 1, 2008.   

2.  Entitlement to an increased rating for the service-
connected bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1942 to December 
1945.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2007 and 
October 2007 of the RO, which reduced the rating of the 
service-connected bilateral hearing loss from 10 percent to 
no percent beginning on January 1, 2008.  

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge held at the RO in July 2009.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  

The Board notes that, in July 2009, after the case was 
transferred to the Board, the Veteran submitted additional 
evidence in support of his claim to the Board with a waiver 
of his right to have the case remanded to the RO for review 
of the additional evidence.  

Therefore, the Board finds that a remand for the RO's initial 
consideration of this evidence is not required and the Board 
may proceed with the adjudication of this appeal.  
38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of an increased rating for the service-connected 
bilateral hearing loss is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The service-connected bilateral hearing disability is not 
shown to have undergone material improvement under the 
ordinary conditions of life for the period prior to the 
reduction on January 1, 2008.  


CONCLUSION OF LAW

The reduction of the 10 percent rating for the service-
connected bilateral hearing loss is void ab initio.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.344(c), 4.85, 4.86, 
Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, a discussion of VCAA is not required at this 
time.  


Legal Criteria

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e).  

In addition, the RO must notify the veteran that he has 60 
days to present additional evidence showing that compensation 
should be continued at the present level.  38 C.F.R. 
§ 3.105(e).  

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  

Ratings on account of diseases subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  

Moreover, where material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability.  38 C.F.R. § 3.344(a).  

38 C.F.R. § 3.344(c) provides that § 3.344(a) and (b) apply 
to ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Therefore, reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344 (c). 


Analysis

The Board finds that the provisions of 38 C.F.R. § 3.344(a) 
and (b), which govern reductions of rating for condition that 
are not subject to improvement, do apply in this case even 
though the 10 percent rating had initially been assigned 
beginning on January 28, 2005.  For disability ratings in 
effect for less than five years, adequate reexamination that 
discloses improvement in the condition will warrant reduction 
in rating.  See 38 C.F.R. § 3.344(c).  

38 C.F.R. § 4.13 provides that the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms.  

Additionally, in any rating reduction case, not only must it 
be determined that improvement had actually occurred, but 
that such improvement reflects improvement in ability to 
function under ordinary conditions of life and work.  See 
Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 
4.2, 4.10.  

A claim as to whether a rating reduction was proper must be 
resolved in the veteran's favor unless VA concludes that a 
fair preponderance of evidence weighs against the claim.  
Brown, 5 Vet. App. at 421.  

In reviewing the record in this case, the Board finds that 
the service-connected bilateral hearing loss is not shown to 
have improved on a sustained basis for period prior to the 
time of the rating reduction.  

The 10 percent rating was initially assigned to the service-
connected bilateral hearing loss based upon the findings of 
the June 2005 VA audiometric examination.  The June 2005 VA 
examination report indicates on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
40
60
50
70
LEFT
n/a
40
55
65
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right and left ears.  

The findings of the June 2005 evaluation translates to level 
IV hearing loss in the right ear and level IV hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a 10 percent rating under 
Table VII of the rating schedule.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.   

The record shows that the reduction was based upon one VA 
audiometric examination in April 2007.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
40
60
55
60
LEFT
n/a
50
55
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 84 percent in the left ear.  

The findings of the April 2007 evaluation translate to level 
I hearing loss in the right ear and level II hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a no percent rating under 
Table VII of the rating schedule.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Significantly, the basis for the improved discrimination 
scores during the April 2007 examination was not explained.  
Such an improved would not be expected in this case without 
explanation.  Moreover, the averages of the puretone 
thresholds in each ear recorded in 2005 and 2007 are shown to 
have been essentially the same.  

Significantly, the Veteran submitted a private audiometric 
evaluation in July 2007 that tends to support the Veteran's 
assertions concerning improvement.  The July 2007 private 
audiometric evaluation report indicates that on authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
60
60
65
65
LEFT
n/a
55
55
65
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.  

The Veteran submitted another private audiometric evaluation 
dated in November 2007 that also tends to suggest that 
improvement had not taken place.  

The November 2007 private audiometric evaluation report 
indicates that on authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
65
70
n/a
75
LEFT
n/a
60
60
n/a
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  

The Board finds that, based on the evidence considered by the 
RO prior to January 1, 2008, the reduction of the 10 percent 
rating was not in conformity with applicable regulations as 
it was based on the findings of one examination that did not 
clearly establish that the service-connected bilateral 
hearing loss had materially improved over the period of time 
in question.  

Accordingly, on this record, the reduction of the 10 percent 
rating was not proper, and the restoration of the 10 percent 
rating for the service-connected bilateral hearing loss on 
January 1, 2008 is required by operation of law.  


ORDER

The previously assigned 10 percent rating for the service-
connected bilateral hearing loss is restored effective on 
January 1, 2008 in accordance with the applicable 
regulations.  Accordingly, the appeal to this extent is 
allowed.  


REMAND

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The Veteran has also asserted in this appeal that his 
service-connected bilateral hearing loss has worsened.  See 
the March 2008 statement.  See also the April 2009 private 
audiologist evaluation report.  The Veteran is competent to 
report observable symptoms such as decreased hearing.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Because of the evidence of possible worsening, a new 
examination is needed to determine the current severity of 
the service-connected bilateral hearing loss.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The RO should contact the Veteran by letter and request that 
he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent 
treatment records or audiometric evaluations showing 
treatment or evaluation of the bilateral hearing loss.  

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be 
informed that he may submit evidence to support his claim.  

Accordingly, the remaining question is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate action 
to contact the Veteran and ask him to 
identify all VA and non-VA medical 
treatment and evaluation of the bilateral 
hearing loss.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, 
and incorporate them into the Veteran's 
claims file.  The letter should invite 
the Veteran to submit any pertinent 
medical evidence in support of his claims 
to VA.  

2.  The RO then should schedule the 
Veteran for a VA audiometric examination 
to determine the current severity of the 
service-connected bilateral hearing loss.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examination must include a controlled 
speech discrimination test (Maryland CNC) 
and a pure tone audiometry test.  For 
each ear, pure tone audiometric 
thresholds, in decibels, should be 
recorded for each of the frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz, as 
well as controlled speech discrimination 
testing (Maryland CNC) (reported in 
percentages of discrimination).  The RO 
should ask the audiologist to review the 
speech discrimination scores since 2005 
and provide an opinion as addressing the 
variation in the recorded speech 
discrimination scores for rating 
purposes.  

The audiologist in this regard should be 
asked to render an opinion as to whether 
the speech discrimination scores should 
be used in evaluating the severity of the 
bilateral hearing loss or whether the 
service-connected bilateral hearing 
disability is best evaluated using only 
the puretone thresholds.  

3.  Following completion of all indicated 
development, the claim for increase 
should be readjudicated in light of all 
the evidence of record.  If any benefit 
sought on appeal is not granted, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative.  They should be afforded 
a reasonable period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


